Per Curiam. This claim, arising out of the death of a patrolman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” [hereafter, "the Act”] Ill. Rev. Stat. 1971, Ch. 48, §281 et. seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence, submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Patricia Wodarczyk, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Thomas Wodarczyk, was a patrolman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of §2(e) of the Act, on April 8, 1974; 3. That on said date, Patrolman Wodarczyk notified the Police Department communications division that he and his partner, Patrolman William S. Bodnar, Jr. (Court of Claims number 00061), were pursuing a stolen automobile traveling west on Van Burén Street. While the squad car was attempting to stop the wanted vehicle, a 2M>-ton produce truck entered the intersection of Morgan and Van Burén and collided with the police car. As a result of the impact, the truck fell on top of the squad car pinning both officers in the wreckage. The officers were transported to Illinois Research Hospital where they were pronounced dead on arrival. The Coroner’s Certificate of Death recites the immediate cause of death as "multiple injuries extreme.” 4. The Court finds, therefore, that Patrolman Wodarczyk was killed in the line of duty as defined in §2(e) of the Act, and 5. That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (Twenty Thousand Dollars) be awarded to Patricia Wodarczyk as wife and designated beneficiary of the deceased patrolman, Thomas Wodarczyk.